DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 3/18/2021. Accordingly, claims 16-23 were canceled and claims 1-15 are pending for examining.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al (US 2009/0327596 hereinafter Christenson) in view of van Dijk (US 8,909,967 hereafter Dijk).
Regarding claim 1, Christenson discloses an apparatus as shown in figure 3A, comprising: a processor including a plurality of main buffer on board (BOB) memory controllers (MCs) (figure 3b, 217 and 219) and a secure engine (figure 3b, 105) coupled to a first main BOB MC (figure 3b, 217) of the plurality of main BOB MCs; a plurality of 
Regarding claim 2, Dijk teaches that the secure engine is further structured and configured to receive Path 0RAM primitives and reduce contention for access to one or more memory buses outside of the TCB (col. 8 lines 15-39, the secure processor 110 is architected with an emphasis on security first and performance second) in order to improve secure computation obfuscates program execution.
Regarding claim 3, Christenson discloses that the plurality of simple BOB MCs each comprise control logic and data buffers ([0043], DIMM can be implemented in memory controller such that each comprise control logic and data buffers).
Regarding claim 9, Dijk teaches that the secure engine is further structured and configured to generate a Path ORAM request after a predetermined period starting at a time of receipt of a memory access request from the first main BOB MC (col. 4 lines 56-62, the secure processor's ORAM interface is functionally a read/write controller to memory such that an observer learns nothing about the data being accessed or the sequence of program address requests made over time) in order to improve secure computation obfuscates program execution.
Regarding claim 10, Dijk teaches that the secure engine is further structured and configured to negotiate with the secure delegator at least one of a secret key and a nounce based at least in part on a public key infrastructure (col. 5 lines 5-49, the user 
Regarding claim 11, Dijk teaches that the secure engine is further structured and configured to encrypt a memory access request based at least in part on one-time-pad (OTP) encryption (col. 6 lines 37-48, the server executes A under encryption for the required number of cycles and sends back the result exactly as specified) in order to improve secure computation obfuscates program execution.
Regarding claim 12, Dijk teaches that the first main BOB MC is structured and configured to trigger the secure delegator by transmitting a memory access request to the secure delegator based at least in part on a determination that a cache miss has occurred during communications (col. 9 lines 32-67, add a new request to the ORAM queue in the event of a cache miss) in order to improve secure computation obfuscates program execution.
Regarding claim 13, Christenson discloses that the plurality of simple BOB MCs each are structured and configured to generate and transmit device commands and enforce timing constraints for the apparatus ([0014]-[0015], the two commands destined for the two buffered DIMMs on the two back-side DDR sub-channels are in time-staggered lockstep).
Regarding claim 14, Christenson discloses that the parallel link includes an address bus and a command bus that are structured and configured to transmit clear text data ([0015] and [0045], two DRM sub-channels are electrically isolated, read data 
Regarding claim 15, Christenson discloses that the processor is a processor chip and wherein the plurality of simple BOB MCs are provided on a motherboard coupled to the processor chip ([0014] and [0022], the memory controller issues two burst-length 4 DRAM commands to two double-data-rate (DDR) DRAM sub-channels behind a memory buffer (e.g., FB-DIMM or buffer-on-board, and the system can be implemented as a removable processor board within a multiprocessor computer system, or a single board computer within a multi-slot card chassis having a backplane).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein the secure delegator is further structured and configured to: receive a memory access request from the first main BOB MC, the memory access request including a request for missed data during communications; access data saved in one or more memory modules of the plurality of memory modules based at least in part on a Path ORAM protocol; and prepare a response packet including the missed data for transmission to the first main BOB MC” .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matetic et al. (US 2020/0328889) discloses a method for preserving privacy for usage of a lightweight blockchain client, and provides strong privacy protection and additionally improves performance of current lightweight payment verification using an ORAM protocol (abstract).
Chen (US 2018/0157612) discloses a server includes a main board, a bridge board and sub boards, and the main board provides a data signal according to transmission format of non-volatile memory express (abstract and col. 1 lines 34-51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHUO H LI/Primary Examiner, Art Unit 2133